COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 The City of El Paso,                          §               No. 08-14-00319-CV

                        Appellant,             §                 Appeal from the

 v.                                            §                171st District Court

 Harold Collins and Catherine Teague-          §             of El Paso County, Texas
 Collins Individually and Next Friends of
 Jade Collins, a Minor and Jasmine Collins,    §                (TC# 2009-2736)
 a Minor.
                                               §
                        Appellee’s.
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until June 1, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph Isaac, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before June 1, 2015.

       IT IS SO ORDERED this 11th day of May, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.